Name: Council Implementing Decision (EU) 2018/463 of 19 March 2018 on the appointment of a member of the Single Resolution Board
 Type: Decision_IMPL
 Subject Matter: EU institutions and European civil service;  budget;  civil law;  financial institutions and credit;  business organisation;  economic policy
 Date Published: 2018-03-21

 21.3.2018 EN Official Journal of the European Union L 78/15 COUNCIL IMPLEMENTING DECISION (EU) 2018/463 of 19 March 2018 on the appointment of a member of the Single Resolution Board THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 806/2014 of the European Parliament and of the Council of 15 July 2014 establishing uniform rules and a uniform procedure for the resolution of credit institutions and certain investment firms in the framework of a Single Resolution Mechanism and a Single Resolution Fund and amending Regulation (EU) No 1093/2010 (1), and in particular Article 56(6) thereof, Having regard to the proposal from the European Commission, Having regard to the approval by the European Parliament (2), Whereas: (1) On 20 December 2017 the Commission, after hearing the Single Resolution Board (the Board), in its plenary session, adopted a shortlist of candidates for the position of a member of the Board and provided it to the European Parliament. (2) The Council was informed of the shortlist on the same day. (3) Pursuant to Article 56(5) of Regulation (EU) No 806/2014, the term of office of full time members of the Board is 5 years. (4) On 14 February 2018, the Commission adopted a proposal for the appointment of BoÃ ¡tjan JAZBEC as a member of the Board and submitted it to the European Parliament for approval, HAS ADOPTED THIS DECISION: Article 1 Mr BoÃ ¡tjan JAZBEC is hereby appointed as a full-time member of the Single Resolution Board for a term of office of 5 years as from the entry into force of this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 19 March 2018. For the Council The President R. PORODZANOV (1) OJ L 225, 30.7.2014, p. 1. (2) Approval of 1 March 2018.